DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 has been considered by the examiner.

Response to Amendment
Claims 1–5 are amended due to Applicant's amendment dated 06/23/2022.  
Claims 1–10 are pending.
The rejection of claims 1–10 under 35 U.S.C. 103 as being unpatentable over Parham et al. US-20110121274-A1 ("Parham") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/23/2022.  However, as outlined below, new grounds of rejection have been made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites at the top of page four that Ar1 to Ar4 of the claimed Chemical Formula A and Chemical Formula B are each hydrogen, and also recites:

    PNG
    media_image1.png
    281
    939
    media_image1.png
    Greyscale

It is unclear how a and c may be other than 4, how b and d may be other than 5, and how Ar1 to Ar4 may be different from each other, when Ar1 to Ar4 are each hydrogen.
For purposes of examination, the claims will be interpreted such that a and c are 4, b and d are 5, and Ar1 to Ar4 are the same as each other.
Claims 2–10 are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–4 and 6–10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Han et al. WO-2017171376-A1, see machine translation referred to herein ("Han").
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
The applied reference has a common Applicant and Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1–4 and 6–10, Han teaches a compound and an organic light emitting device comprising a first electrode; A second electrode provided to face the first electrode; and at least one organic material layer provided between the first electrode and the second electrode, wherein at least one of the organic material layers includes the compound of a Chemical Formula 1 (page 2, lines 17–22 and page 1 lines 22–24).  Han teaches wherein the organic material layer includes: a light emitting layer, and the light emitting layer includes the compound (page 20, lines 23–24); a hole injection layer or a hole transport layer, and the hole injection layer or hole transport layer comprises the compound (page 20, lines 25–26); an electron transport layer or an electron injection layer, and the electron transport layer or the electron injection layer includes the compound (page 20, lines 27–28); and an electron blocking layer, and the electron blocking layer includes the compound (page 20, lines 29–30).  Han teaches specific examples of the compound of Chemical Formula 1 including compounds found on pages 17–19, for example 
    PNG
    media_image2.png
    234
    330
    media_image2.png
    Greyscale
(page 17).

The device comprising the compound of Han meets claims 1–4 and 6–10.

For example, the compound of Han shown above is a compound of the claimed Chemical Formula A  and Chemical Formula 1-2 wherein:
	Ar1 and Ar3 are each hydrogen;
	L2 is a direct bond and L4 is an unsubstituted arylene group (a phenylene group);
	L2 and L4 bond to a symmetric position of the fluorene core structure (they are each at the para position on the phenyl groups of the 9,9'-diphenylfluorene);
	a and c are an integer of 4;
	X1 to X3 are each N;
	R2 is in each case hydrogen, Y1 and Y2 are each an unsubstituted aryl group (a phenyl group);
	n is 3; and 
	Ar2, Ar4, L1, L3, b, d, and R1 are not required to be present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. WO-2017171376-A1, see machine translation referred to herein ("Han") as applied to claim 1 above.
Regarding claim 5, Han teaches the device comprising the compound as described above with respect to claim 1.
Han does not specifically disclose a compound listed in the instant claim 5.  However, Han teaches the Chemical Formula 1 may be represented by a Chemical Formula 3 
    PNG
    media_image3.png
    331
    460
    media_image3.png
    Greyscale
 (page 9, line 10 to page 10, line 1), which allows for the pyridine group to be substituted at the 2 or 3-position and Han teaches exemplary compounds wherein the pyridine is substituted at the 3-position such as 
    PNG
    media_image4.png
    162
    200
    media_image4.png
    Greyscale
(page 18).  Han teaches organic light emitting device comprising the compound of Chemical Formula 1 has lower the driving voltage of the organic electric device, improved the light efficiency, and improved the life characteristics of the device, and thermal stability of the compound (page 2, lines 20–22).
Therefore, given the general formula and teachings of Han, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of 
    PNG
    media_image2.png
    234
    330
    media_image2.png
    Greyscale
 wherein the pyridine is substituted at the 3-position.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by Chemical Formula 1 of Han in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful in the device of Han and possess the properties described above by Han.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The modified compound of Han corresponds to the claimed cpd 91.

Claims 1–4 and 6–10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US-20150162543-A1 ("Lee").
Regarding claims 1–4 and 6–10, Lee teaches an organic electronic device comprising first electrode, a second electrode and one or more organic material layers interposed between the first electrode and the second electrode, wherein one or more of the organic material layers comprise the heterocyclic compound of formula 1 (¶ [0009]), 
    PNG
    media_image5.png
    144
    209
    media_image5.png
    Greyscale
(¶ [0008]), wherein the compound may be used in a hole transport layer/hole injecting layer (¶ [0112]-[0113]), in a light emitting layer as a host material (¶ [0114]), or in an electron transporting/electron-injection layer (¶ [0115]).  Lee teaches the compound has excellent thermal stability (¶ [0102]), and the organic light emitting device comprising the compound has improved efficiency, lower driving voltage, and/or increased lifetime (¶ [0010]).  Lee teaches that the compound represented by formula 1 may be represented by formula 1-e 
    PNG
    media_image6.png
    210
    395
    media_image6.png
    Greyscale
 (¶ [0055]).  Lee teaches specific examples of the compounds of formula 1 and formula 1-e, including Compound 2-e-8 
    PNG
    media_image7.png
    436
    451
    media_image7.png
    Greyscale
(¶ [0095], page 37).
Lee does not specifically teach a compound as above wherein (i) one of the pyridine groups is a triazine group and (ii) R and R' are each an unsubstituted phenyl group instead of a methyl group, such that it would meet the claimed Chemical Formula B.  However, Lee teaches that X1 to X3 are each a trivalent heteroatom (¶ [0008]), and may all be N (¶ [0058]).  Additionally, Lee teaches exemplary compounds wherein all of X1 to X3 are N, for example, Compound 1-e-9 
    PNG
    media_image8.png
    439
    460
    media_image8.png
    Greyscale
 (page 34).  Further, Lee teaches that Ar3 in formula 1 may be the fluorenyl group 
    PNG
    media_image9.png
    184
    264
    media_image9.png
    Greyscale
 where R and R' may be an unsubstituted aryl group (¶ [0019]), and teaches the fluorenyl groups include open fluorenyl groups including 
    PNG
    media_image10.png
    169
    384
    media_image10.png
    Greyscale
(¶ [0031]).
Regarding (i), given the general formula and teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute X2 and X3 with N, because Lee teaches the variables may suitably be selected as N and teaches exemplary compounds wherein all of X1 to X3 are N.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole transporting/hole-injecting/light-emitting/electron-transporting/electron-injecting layers of the device of Lee and possess the benefits as described above taught by Lee.  See MPEP 2143.I.(B).
Regarding (ii), given the general formula and teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute R and R' methyl group for unsubstituted phenyl groups, because Lee teaches the fluorenyl groups include open fluorenyl groups including 
    PNG
    media_image10.png
    169
    384
    media_image10.png
    Greyscale
.  The substitutions would have each been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole transporting/hole-injecting/light-emitting/electron-transporting/electron-injecting layers of the device of Lee and possess the benefits as described above taught by Lee.  See MPEP 2143.I.(B).
The modified compound of Lee has the structure 
    PNG
    media_image11.png
    572
    584
    media_image11.png
    Greyscale
.

The device comprising the modified compound of Lee meets claims 1–4 and 6–10.

The modified compound of Lee is a compound of the claimed Chemical Formula B and Chemical Formula 1-5 wherein:
	Ar2 and Ar4 are each hydrogen;
	L1 and L3 are each an unsubstituted arylene group (a phenylene group);
	L1 and L3 bond to a symmetric position of the fluorene core structure (they are at the 2- and 7- positions on the 9,9'-diphenylfluorene);
	b and d are an integer of 5;
	X1 to X3 are each N;
	R2 is in each case an unsubstituted aryl group (a phenyl group), Y1 and Y2 are each an unsubstituted aryl group (a phenyl group);
	n is 2; and 
	Ar1, Ar3, L2, L4, a, c, and R1 are not required to be present.

Claims 1–10 are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. US-20120228554-A1 ("Franz").
Regarding claims 1–10, Franz teaches an organic electroluminescent device comprising an anode, a cathode, and at least one emitting layer, characterized in that at least one organic layer, which may be an emitting layer comprises a compound of a formula (1) (¶ [0044]) 
    PNG
    media_image12.png
    208
    225
    media_image12.png
    Greyscale
(¶ [0006]), wherein the compound is employed as matrix material for fluorescent or phosphorescent compounds in an emitting layer (¶ [0049]).  Franz teaches the compound used in the organic electroluminescent device has the following advantages: high thermal stability (¶ [0067]); high solubility in common organic solvents and very good film-formation properties(¶ [0068]); the OLEDs produced using the compounds generally have a very long lifetime (¶ [0069]); and the OLEDs produced using the compounds generally have very high quantum efficiency (¶ [0070]). Franz teaches the compound of formula (1) may preferably be represented by formula (34) 
    PNG
    media_image13.png
    172
    251
    media_image13.png
    Greyscale
 (¶ [0027]). Franz teaches specific examples of the compound of formula (1) including compound 13
    PNG
    media_image14.png
    236
    445
    media_image14.png
    Greyscale
(page 13).
Franz does not specifically disclose a compound of formula (1) as shown above wherein one of the substituents R1 is a pyridine group.  However, Franz teaches that R1 may be an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms (¶ [0010]) and an example of a heteroaromatic group includes a pyridine and triazine (¶ [0016]).
Therefore, given the general formula and teachings of Franz, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of the substituted R1 triazine groups with a pyridine group, because Franz teaches the variable may suitably be selected as either triazine or pyridine.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a matrix material in the emission layer of the device of Franz and possess the benefits as described above taught by Franz.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select pyridine, because it would have been choosing from the list of heteroaromatic groups specifically listed by Franz as suitable, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a matrix material in the emission layer of the device of Franz and possessing the benefits taught described above taught by Franz.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (1) and formula (34) having the benefits as described above taught by Franz in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Franz has the structure 
    PNG
    media_image15.png
    473
    581
    media_image15.png
    Greyscale
.

The device comprising the modified compound of Franz meets claims 1–10.

The modified compound of Franz is a compound of the claimed Chemical Formula A and Chemical Formula 1-1 wherein:
	Ar1 and Ar3 are each hydrogen;
	L2 is an unsubstituted arylene group (a phenylene group) and L4 is a direct bond;
	L2 and L4 bond to a symmetric position of the fluorene core structure (they are each at the meta position on the phenyl groups of the 9,9'-diphenylfluorene);
	a and c are an integer of 4;
	X1 to X3 are each N;
	R2 is in each case hydrogen, Y1 and Y2 are each an unsubstituted aryl group (a phenyl group);
	n is 3; and 
	Ar2, Ar4, L1, L3, b, d, and R1 are not required to be present.
The modified compound comprising the 3-substituted pyridine corresponds to claimed cpd 58.
The compound of Franz is used as a matrix for a dopant in the light emitting layer and thus necessarily transfers holes to the dopant; therefore the layer containing the compound is a hole transfer layer.
The compound of Franz is used as a matrix for a dopant in the light emitting layer and thus necessarily transfers electrons to the dopant; therefore the layer containing the compound is an electron transfer layer.
The compound of Franz is used as a matrix for a dopant in the light emitting layer and thus necessarily transfers electrons to the dopant; therefore the layer containing the compound is an electron control layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20070051944-A1 Vestweber et al. compounds of a formula (1) (¶ [0027]) and discloses examples comprising six-membered nitrogen-containing rings and fluorenyl groups, including Example 22 
    PNG
    media_image16.png
    242
    340
    media_image16.png
    Greyscale
 (¶ [0048], page 6); and
Jatsch et al. US-20180222872-A1 teaches a compound of the formula (VII) 
    PNG
    media_image17.png
    255
    315
    media_image17.png
    Greyscale
 (¶ [0060]).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786